DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
3.	The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
4.	When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
6.	Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
7.	Restriction is required under 35 U.S.C. 121 and 372.
8.	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
9.	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
10.	Group I, claim(s) 1-6, 9-12, 24-25, 30-31, and 33, drawn to an electrosurgical device/invention.
11.	Group II, claim(s) 15, 17, and 20-23, drawn to electrosurgical instrument having two scalpels.

13.	Groups I and II lack unity of invention because the groups do not share the same or corresponding special technical feature.  Group I contains a forceps that includes a first and second arm with a blade, and also the two arms being able to cross over one another.  Group II contains and electrosurgical instrument having two scalpels.
14.	The special technical feature as defined in each group are neither the same nor corresponding.  They provide different means for cooling the tissue, cutting the tissue and opening the jaws of the forceps.  
15.	The groups as disclosed would require searching in different CPC classifications and sub-classifications, in addition to requiring unique text search strings for each of the species and details thereof.  Moreover, each of the groups would require different considerations under 112(a) and 112(b), which would result in a serious search and/or examination burden.
16.	During a telephone conversation with Adam Kiedrowski on 05/13/2021 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-6, 9-12, 24-25, 30-31, and 33.  Affirmation of this election must be made by applicant in replying to this Office action.  Group II, claims 15, 17, and 20-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
17.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the 
18.	The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
19.	Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
20.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

Claim Rejections - 35 USC § 103
21.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Estera U.S. 2016/0143657 (herein referred to as “Estera”) and in view of Batchelor U.S. 2014/0276795 (herein referred to as “Batchelor”).
24.	Regarding Claim 1, Estera teaches an instrument comprising;
	A first arm (Fig. 31, ref num 420), the first arm includes a lumen (Fig. 31, ref num 426) in communication with a source of irrigation fluid (para 0101 “where lumen…be used to draw…irrigation fluid”), the first arm includes one or more outlets (Fig. 31, ref nums 427, 428, 429) in communication with the lumen for delivering the irrigation fluid from the source to a surgical site (para 0101 “to administer medical fluid through openings”);
	A second arm (Fig. 31, ref num 400, top arm as shown opposite of 420); and
	A blade (Fig. 30-31, ref num 410);
	Wherein the instrument is switchable between a first configuration and a second configuration (Estera teaches a control selector, ref num 30, in another embodiment of the invention.  This control selector can select different ultrasonic energy levels and amplitudes administered to the device or blade.  There is also an activation switch, ref num 30, operable to activate the blade, ref num 24, in the same embodiment),
	However, Estera fails to teach wherein the first configuration, the instrument is configured to deliver a first therapy current through a distal end of the first arm, a distal end of the second arm, or both, and where in the second configuration a distal end of the blade extends beyond the distal end of the first arm and beyond the distal end of the second arm.

wherein the first configuration, the instrument is configured to deliver a first therapy current through a distal end of the first arm, a distal end of the second arm, or both (para 0107, “the switch may activate…blade electrode…the blade electrode…may be connected to an alternating current power source, a direct current power source”) and
	Where in the second configuration a distal end of the blade extends beyond the distal end of the first arm and beyond the distal end of the second arm (Fig. 2A, ref num 6 and 26, para 0119 “the electrosurgical device is change into a monopolar configuration 102 when the blade electrode is moved forward by the shuttle 20”).
	Batchelor also teaches the electrosurgical device comprising a first working arm, a second working arm, a blade electrode, and is capable of being switched between a first electrical configuration so that the device delivers a first therapy current through the first working arm, the second working arm or both, and a second electrical configuration so that the device delivers a second therapy current through the blade wherein the arms are immobilized in the second configuration (abstract).  By having a switchable configuration so that the user can easily perform a desired task without disrupting the flow of the procedure (para 0004, para 0012).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Estera and included the device having a switchable configuration where the first configuration delivers a therapy current and the second configuration extends 

25.	Regarding Claim 2, Batchelor teaches the blade is an electrosurgical blade (ref num 26 “blade electrode”; an electrosurgical blade can be referred to as a blade electrode).  The blade may be electrosurgical in order to extend power through the blade for treatment to the patient (para 0011).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Estera and included the blade to be electrosurgical to deliver power through the blade to the treatment site.

26.	Regarding Claim 3, Estera teaches the blade is a non-electrosurgical scalpel (abstract, “end effect comprises an ultrasonic blade”; para 0102 “ultrasonic blade (410)”).

27.	Regarding Claim 4, Estera teaches the first arm extends generally parallel to the second arm (Figs. 30-31, see how ref num 420 extends parallel to the second arm, ref num 400, top arm).

28.	Regarding Claim 9, Estera fails to teach the blade is movable.
Batchelor teaches the blade is movable (see Fig. 1 and Fig. 2, ref num 26), and wherein the first configuration, a distal end of the blade is retracted proximal to the distal end of the first arm and proximal to the distal end the second arm (see Fig. 1, ref num 

28.	Regarding Claim 10, Estera fails to teach the second configuration is a monopolar electrosurgical configuration where a second therapy current is delivered from the blade to a remote electrode.
Batchelor teaches the second configuration is a monopolar electrosurgical configuration where a second therapy current is delivered from the blade to a remote electrode (para 0076 “second therapy current may be monopolar energy…energy that extends from a  blade electrode to a ground pad is monopolar energy”).  These different combinations of configurations aid the user in performing the desired task without disrupting surgery or procedure (para 0012).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Estera and included a monopolar configuration wherein the current is delivered to the blade to aid the user with performing the desired task.


Batchelor teaches the second configuration is a bipolar electrosurgical configuration where a second therapy current is delivered between the blade and one or both of the first and second arm (para 0074 “bipolar therapy signal may be any signal that when applied to the electrosurgical device extends from one component of a handpiece to another component of the handpiece (e.g., between two working arms, from  a blade electrode to one or both working arms, or both”). These different combinations of configurations aid the user in performing the desired task without disrupting surgery or procedure (para 0012).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Estera and included a bipolar configuration wherein the current is delivered between the blade and one or both of the first and second arm to aid the user with performing the desired task.

30.	Regarding Claim 12, Estera fails to teach one or both of the first arm and the second arm are moved towards the blade in the second configuration.
	Batchelor teaches one or both of the first arm and the second arm are moved towards the blade in the second configuration (Fig. 2A, ref nums 6 and 26, para 0119 “Fig. 2A illustrates the electrosurgical device 2 of Fig. 1 transformed into a monopolar configuration 102”).  These different combinations of configurations aid the user in performing the desired task without disrupting surgery or procedure (para 0012).  .

31.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Estera U.S. 2016/0143657 (herein referred to as “Estera”) and Batchelor U.S. 2014/0276795 (herein referred to as “Batchelor”) and in view of Spitzer U.S. 6,863,669 (herein referred to as “Spitzer”).
32.	Regarding Claim 5, Estera fails to teach the second arm includes a lumen in communication with the source of irrigation fluid, the second arm includes one or more outlets in communication with the lumen of the second arm for delivering the irrigation fluid to the surgical site.
	However, Spitzer teaches the second arm (Fig. 2, ref num 12, bottom arm) includes a lumen (Fig. 2, ref num 24) in communication with the source of irrigation fluid (Col. 3, lines 30-31 “for delivering irrigation fluid from a supply of fluid to the distal tip of that member”), the second arm includes one or more outlets in communication with the lumen of the second arm for delivering the irrigation fluid to the surgical site (Col. 3 lines 28-35).  Having a dual irrigation system set up allows for the device to be set up with two lines of irrigation to be delivered to the treatment source, whether it be two separate sources of fluid or multiple sources and improves delivery (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date 
33.	Regarding Claim 6, Estera teaches the first arm, the second arm, or both (Fig. 31, ref num 400 and 420) comprise a lumen (Fig. 31, ref num 426) in communication with a source of suction (para 0101 “lumen (426) is used to provide suction through openings”).

34.	Claims 24-25, 30-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Estera U.S. 2016/0143657 (herein referred to as “Estera”) and Batchelor U.S. 2014/0276795 (herein referred to as “Batchelor”) and in view of Steiner U.S. 4,340,369 (herein referred to as “Steiner”).
35.	Regarding Claim 24, Estera teaches an instrument comprising:
	A forceps comprising:
	A first arm (Fig. 31, ref num 420),
	A second arm (Fig. 31, ref num 400, top arm)
	A blade (Fig. 30-31 ref num 410);
	Wherein the instrument is switchable between a first configuration and a second configuration (Estera teaches a control selector, ref num 30, in another embodiment of the invention. This control selector can select different ultrasonic energy levels and amplitudes administered to the device or blade. There is also an activation switch, ref num 30, operable to activate the blade, ref num 24, in the same embodiment), 
	However, Estera fails to teach wherein the first configuration, the instrument is configured to deliver a first therapy current through the first arm, the second arm or 
	Batchelor teaches a first gripper and a second gripper associated with a first and second arms (Fig. 1, ref num 88 on either side, “gripping portion”), a first and second configuration (para 0107 “switches between the monopolar configuration, the bipolar configuration, or both”), the blade being movable (see Fig. 1 and Fig. 2, ref num 26)
wherein the first configuration, the instrument is configured to deliver a first therapy current through a distal end of the first arm, a distal end of the second arm, or both (para 0107, “the switch may activate…blade electrode…the blade electrode…may be connected to an alternating current power source, a direct current power source”) and
	Where in the second configuration a distal end of the blade extends beyond the distal end of the first arm and beyond the distal end of the second arm (Fig. 2A, ref num 6 and 26, para 0119 “the electrosurgical device is change into a monopolar configuration 102 when the blade electrode is moved forward by the shuttle 20”).
	Batchelor also teaches the electrosurgical device comprising a first working arm, a second working arm, a blade electrode, and is capable of being switched between a first electrical configuration so that the device delivers a first therapy current through the first working arm, the second working arm or both, and a second electrical configuration so that the device delivers a second therapy current through the blade wherein the arms 
	Steiner teaches of a medical forceps (see whole document) that has arms that cross over one another (Fig. 2 and Fig. 5, Col 2, lines 48-49 “the intermediate arms 10 crossing over one another and being connected to the jaws 1”).  This configuration is another conventional design option for surgical and medical instruments (Col. 1, lines 13-26).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Estera and included that the arms cross over one another as it is another conventional design to the forceps structure in the medical arts.

36.	Regarding Claim 25, Estera fails to teach the first arm includes a force receiving section and the second arm includes a force receiving section, and wherein applying a force to one or both of the force receiving sections causes the first gripper and the second gripper to separate.
Batchelor teaches the first arm includes a force receiving section and the second arm includes a force receiving section, and wherein applying a force to one or both of 

37.	Regarding Claim 30, Estera fails to teach the second configuration is a monopolar electrosurgical configuration where a second therapy current is delivered from the blade to a remote electrode.
Batchelor teaches the second configuration is a monopolar electrosurgical configuration where a second therapy current is delivered from the blade to a remote electrode (para 0076 “second therapy current may be monopolar energy…energy that extends from a  blade electrode to a ground pad is monopolar energy”).  These different combinations of configurations aid the user in performing the desired task without disrupting surgery or procedure (para 0012).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Estera and included a monopolar configuration wherein the current is delivered to the blade to aid the user with performing the desired task.


Batchelor teaches the second configuration is a bipolar electrosurgical configuration where a second therapy current is delivered between the blade and one or both of the first and second arm (para 0074 “bipolar therapy signal may be any signal that when applied to the electrosurgical device extends from one component of a handpiece to another component of the handpiece (e.g., between two working arms, from  a blade electrode to one or both working arms, or both”). These different combinations of configurations aid the user in performing the desired task without disrupting surgery or procedure (para 0012).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Estera and included a bipolar configuration wherein the current is delivered between the blade and one or both of the first and second arm to aid the user with performing the desired task.

39.	Regarding Claim 33, Estera fails to teach the blade is arranged substantially parallel to the first gripper and to the second gripper.
	Batchelor teaches the blade is arranged substantially parallel to the first gripper and to the second gripper (Fig. 1, ref num 88, see how they are parallel in respect to each side).  The gripping portions are parallel to one another so that the user may grip them easier (para 0118).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Estera 

Conclusion
40.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846.  The examiner can normally be reached on Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794